 SRC PAINTING, LLC
 357 NLRB No. 5 
27SRC Painting, LLC, PBN, LLC, and Liquid Systems, 
and James Wierzbicki, Karen Wierzbicki, Ed-
mund Wierzbicki, Eric Wierzbicki, Constance 
Wierzbicki, and Erin Wierzbicki, individually 

and
 International Union of
 Painters and Allied 
Trades, District Council No. 7, AFLŒCIO.
  Cases 
30ŒCAŒ016577 and 30ŒCAŒ016813 
June 30, 2011 
SECOND SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 On March 24, 2011, Administrative Law Judge Arthur 
J. Amchan issued the att
ached decision.  The Acting 
General Counsel filed exceptions and a supporting brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 

affirm the judge™s rulings, findings, and conclusions, and 
to adopt the recommended Order as modified and set 
forth in full below. 
The Acting General Counsel excepts solely to the 
judge™s failure to specifically
 address and include in his 
recommended Order the uncontested amounts owed to 

various funds on behalf of discriminatee Brenten George, 
as listed in the compliance specification and amendment 
to compliance specification, as well as the amounts owed 

to those funds on behalf of other journeymen, as previ-
ously found by the Board in its Supplemental Decision 
and Order Remanding, reported at 356 NLRB No. 74 

(2011) (not reported in Board volumes).  We find merit 
in the exceptions and will modify the recommended Or-
der accordingly. 
ORDER 
The National Labor Relations Board orders that Re-
spondents SRC Painting, LLC, PBN, LLC, Liquid Sys-
tems, and Eric Wierzbicki, individually, Milwaukee, 
Wisconsin, their officers, ag
ents, successors, and assigns, 
shall make whole Brenten George and the union funds 
listed below, by paying them the amounts listed below, 
in the manner and with intere
st as prescribed in the 
Board™s Order reported at 346 NLRB 707 (2006), as en-
forced by the consent judg
ment of the United States 
Court of Appeals for the Seventh Circuit dated June 14, 

2007. 
 Brenten George   $26,222.49 

Welfare Fund    174,916.95 
Vacation Fund      27,427.00 
Pension Fund    106,929.05 

Union Dues      21,672.03 
Training Fund        7,425.94 
COMBINED TOTAL DUE $364,593.46 
 Andrew S. Gollin, Esq., 
for the General Counsel. 
Christopher J. Ahrens, Esq. (P
reviant, Goldberg, Uelmen, 
Gratz, Miller & Breuggeman, S.C.), 
of Milwaukee, Wis-
consin, for the Charging Party. 
DECISION1 STATEMENT OF THE 
CASE ARTHUR J. AMCHAN, Administrative Law Judge. This case 
was tried via videoconference 
in Milwaukee, Wisconsin, and 
Washington, D.C., on March 4, 2011.
2 The General Counsel 
filed a posthearing brief, which was served on all parties. 
On March 31, 2006, the Board issued its decision and order 
finding that Respondents violat
ed the Act, 346 NLRB 707.  
Among other findings, the Board adopted the Administrative 
Law Judge™s finding that Res
pondent discrimi
natorily dis-
charged Brenten George and failed
 to recall him due to protect-
ed union activity in violation of Section 8(a)(3) and (1) of the 
Act. On June 14, 2007, the United States Court of Appeals for the 
Seventh Circuit entered its judgme
nt enforcing in full the provi-
sions of the Board™s order.  The Court ordered Respondents to 
make all delinquent payments to the Union™s health, welfare, 
vacation, apprenticeship, pension,
 and other funds and to make 
Brenten George whole for any loss of earnings or other mone-
tary relief suffered as a result of the discrimination against him. 
The Regional Director issued a compliance specification on 
June 30, 2010. Respondent Eric Wierzbicki f
iled an answer to the compli-
ance specification on behalf of h
imself and Liquid Systems.  In 
that answer he made a number of
 assertions relevant to the 
amount of backpay due to Bren
ten George.  However, since 
Respondents failed to appear at 
the instant hearing, the asser-
tions in the answer are just 
thatŠunproven assertions.  Thus, 
they are not entitled to any probative weight. 
On August 27, 2010, the General Counsel filed a Motion for 
Partial Summary Judgment on th
e grounds that Respondent™s 
answer was inadequate.  On January 5, 2011, the Board issued 
a decision granting the General Counsel™s Motion for Partial 
Summary Judgment for all allega
tions in the compliance speci-
fication except the amount of bac
kpay due to Brenten George.  
                                                 1 The General Counsel makes clai
ms only against Respondents SRC 
Painting, LLC; PBN, LLC; Liquid Systems; and Eric Wierzbicki, indi-

vivually.  Hereinafter reference to Respondents will only apply to these 

entities and to Eric Wierzbicki. 
2 Due to a number of factors particularly the failure of Respondent to 
respond to calls and emails from th
e administrative staff of the Judges 
Division and the limited nature of the issues in this case, I issued a 
Order to Show Cause why this hearing should not be conducted by me 
from Washington, D.C. via video. 
 The General Counsel and Charging 
Party did not object; Respondents di
d not reply to the Show Cause 
Order.  Respondents did not appear at the Regional Office in Milwau-
kee on March 4, despite having receive
d notice of the hearing.  I con-
ducted the hearing without Respondent™s presence.  The hearing lasted 
less than 1 hour. 
Tr. 42, L. 14 should read, ﬁMr. Gollin,ﬂ instead of ﬁMr. Ahrens.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 28It remanded this portion of the compliance specification to the 
Regional Director for the purpose of issuing a notice of hearing 
and scheduling a hearing before 
an administrative law judge for 
the purpose of taking evidence concerning mitigation and inter-
im earnings. 
On February 23, 2011, the Regional Director issued an 
amendment to the compliance specification.
3  The amendment 
decreased the backpay period from November 24, 2003ŒJune 
20, 2005, to November 24, 2003ŒMarch 3, 2005, on the 
grounds that George was no longer available for work after 
March 3, 2005.  This reduced the net backpay due George from 
$32,734 to $26,222.49. 
 In compliance proceedings, the General Counsel bears the 
burden of proving the amount of gr
oss backpay.  He has discre-
tion in selecting a formula cl
osely approximating the amount 
due.  The burden is on the Respondents to establish facts that 
reduce the gross backpay, 
Minette Mills, Inc., 
316 NLRB 1009, 
1010Œ1011 (1995).  If a respondent contends that the discrimi-
natee failed to mitigate his or her damages by failing to make a 
reasonable effort to find work, it bears the burden of proof on 
this issue. 
In this regard, the Respondent must show that there were 
substantially equivalent jobs 
within the relevant geographic 
area during the backpay period.  Only if Respondent makes 
such a showing, must the Gene
ral Counsel show that the dis-
criminatee took reasonable steps to seek those jobs, 
St. George Warehouse, 351 NLRB 961 (2007). 
Due to the fact that it did not 
appear at the hearing, Respond-
ent did not establish that there 
were substantially equivalent 
jobs in the relevant geographic area during the backpay period.  
Thus, George is entitled to pa
yment of the amount of backpay 
computed by the General Counsel. 
Despite the fact that the General Counsel was not obligated 
to put on any evidence in light of Respondent™s failure to ap-
pear the hearing, it elicited testimony from Region 30™s com-
pliance officer Richard Neuman, Brenten George, and Donald 
                                                 3 The answer to this amendment 
was not due until March 16, 2011, 
12 days after the scheduled hearing. 
 Respondent failed to file such an 
answer.  I conclude that Respondent 
was not prejudiced by the fact that 
the hearing was conducted prior to th
e date its answer to the amended 
compliance specification was due to be filed.  This is so because the 
amendment reduced Respondent™s 
backpay liability.  Moreover, the 
evidence Respondent had the opportunity to present at hearing was 
identical for purposes of the amendment and the original compliance 
specification. 
Cardinali, a retired business agent of the Union. 
Neuman testified as to the manner that he computed 
George™s net backpay.
4  George provided him with a record of 
earnings during the backpay peri
od.  Neuman used these rec-
ords to compute interim earni
ngs which were deducted from 
George™s gross backpay.
5  Neuman also testified that George™s 
effort to find work through the Union™s hiring hall was the 
normal way a union apprentice seeks work when he or she is 
unemployed.  In seeking interi
m employment, a discriminatee 
need only follow his or her regular method for obtaining work, 
Tualatin Electric, 
331 NLRB 36 (2000); 
Ferguson Electric Co., 
330 NLRB  514 (2000); 
Big Three Industrial Gas, 
263 NLRB 1189, 1216Œ1217 (1982). 
George testified that he repor
ted to the Union™s hiring hall, 
as he had been directed to do whenever he was out of work.  
George was recalled for work by Respondents for 2 weeks in 
January 2004.  After he was laid
 off, George reported to Don 
Cardinali, a union business agent, who put him on an out-of-
work list for two union contractors.  George applied for work to 
both employers, but was not hi
red.  George found part-time 
work in March or April 2004 with a nonunion contractor for 
about 2Œ3 months.  The Union then referred him to a union 
contractor, Maxima Painting. 
 For a 5-month period in 2004, 
George worked for Maxima co
ntinuously.  Maxima laid him 
off in November 2004 and George reported back to the union 
hall.  He was not referred out again between November 2004 
and March 2005, when he became unavailable for work.  None 
of the Respondents contacted George regarding work opportu-
nities during the backpay period. 
In sum, the General Counsel met his burden in showing the 
amount of gross backpay due to Brenten George.  Moreover, he 
has established the amount of Ge
orge™s net backpay.  The Re-
spondent did not establish any affi
rmative defenses to mitigate 
its liability.  Thus Brenten Geor
ge is entitled to
 the full amount 
of the net backpay calculated by the Region. 
[Recommended Order omitted from publication.] 
                                                 4 George™s gross backpay was $40,
976, from which Neuman deduct-
ed $14,753.51 in interim earnings to arrive at a net backpay figure of 
$26,222.49, GC Exh. 1(p), amended appendix I. 
5 Although it is customary to do so, the General Counsel is not re-
quired to provide the amount of interim earnings and the names of the 
interim employers since the burden is
 on the Respondent to prove that 
the appropriate backpay is less than
 the alleged gross backpay amount, 
Flite Chief, Inc., 
258 NLRB 1124, 1127 (1981). 
 